Citation Nr: 1226780	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major).  The issue was last remanded July 2010 for further development.  

In October 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the Columbia, South Carolina RO.  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Even considering the Veteran's complaints of pain and functional loss, post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major), did not result in limitation of arm motion to 25 degree from the side or severe impairment of supraspinatus muscle.  

3.  The Veteran's ulnar nerve entrapment syndrome (major) is productive of ulnar nerve disablement no more than mild in degree.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major) have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes (DC) 5201, 5304 (2011).  

2.  The criteria for a separate rating of 10 percent and no more for ulnar nerve entrapment syndrome have been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8516 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2004.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A March 2006 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The matter was readjudicated in a September 2006 supplemental statement of the case.

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  The Veteran's Virtual VA file has been reviewed as well.  No outstanding evidence has been identified.  

The Veteran was afforded multiple VA examinations in connection with the claim.  The matter was most recently remanded for the purpose of affording him an examination that addressed his neurological complaints along with his orthopedic and muscle problems.  His most recent examination of January 2012 was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran; and, along with his January 2009 examination, the reports provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

Some discussion of the Veteran's October 2007 travel board hearing finally is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified during the hearing.  The nature and severity of his disability was discussed in order to address the severity of his service connected disorder.  Relevant evidence, in particular Social Security Administration (SSA) records, was identified.  As a direct result of this testimony, a request for SSA records (albeit unsuccessful) and VA treatment records were made.

Finally, the Board observes that Veteran reported during his October 2007 Travel Board hearing, that he was receiving Social Security disability benefits.  He related that he was receiving Social Security disability benefits for multiple disabilities, to include his right shoulder disability.  A request for his SSA records was made in March 2008.  A negative reply from the SSA was received shortly thereafter.  The SSA indicated that the Veteran's records could not be located, and that any further search efforts would be futile.  The Veteran was advised of such in a September 2008 letter.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

By rating decision of May 1971, service connection for residuals of an injury to the right shoulder was granted.  A 10 percent rating was awarded, effective July 1970.  By rating decision of April 1976, it was noted that examination of the right shoulder showed no clinical findings and the Veteran's 10 percent rating was decreased to noncompensable, effective July 1976.  By rating decision of December 1980, the Veteran underwent a putti-platt repair of the right shoulder.  A 100 percent rating pursuant to 38 C.F.R. § 4.30 for convalescence was provided.  Effective February 1981, the noncompensable rating was restored.  By rating decision of July 1981, residuals of a right shoulder, status post putti-platt repair was increased from noncompensable to 10 percent, effective April 1981.  By rating decision of March 1982, the disability was recharacterized as residuals, right shoulder, status post putti-platt repair with right ulnaris nerve entrapment syndrome.  The rating was increased to 20 percent, effective January 1982.  By rating decision of March 2002, the 20 percent rating for post operative residuals, putti-platt repair of a right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome was increased to 30 percent, effective June 2001.  This rating has been in effect since that time.  

The Veteran asserts that his right shoulder disability is more severe than the current evaluation reflects.  He claims that he has ongoing pain and decreased strength in his right shoulder.  He states that he has limited feeling in his fingers of the right hand and that this limits his ability to hold objects.  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5201, for right shoulder limitation of motion.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

Throughout the medical evidence, the Veteran has continuously been noted to be right-handed.  His right arm is thereby his major extremity.  

Under 38 C.F.R. § 4.71a, DC 5201, for a major joint, a 30 percent rating is warranted when the evidence demonstrates limitation of motion is midway between the side and shoulder levels.  A 40 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

Normal ranges of motion of the shoulder flexion (forward elevation) from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation, from 0 degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Veteran underwent a VA examination in November 2004.  At the time of the examination, he took no medication.  He had multiple injections to his right shoulder which gave him temporary relief.  He complained of pain and stiffness of the right shoulder.  He was unable to do overhead activities and he stated he could not sleep on his right side for any length of time.  He denied heat, redness, or swelling.  

Physical examination of the right shoulder revealed 75 degrees of forward elevation abduction.  He showed 10 degrees of internal rotation and 20 degrees of external rotation.  He had pain in the terminal 5 degrees of each of these ranges of motion.  He showed 3/5 rotator cuff strength.  He had a C shaped scar 11 inches in length from the anterior chest wall over the acromioclavicular (AC) joint.  It was thin, surgical and well-healed with no evidence of cicatrix formation and no evidence of breakdown.  He had tenderness to palpation to the AC joint at this level.  He showed 5/5 biceps and triceps strength and 5/5 wrist extension and flexion strength.  Finger flexion and finger extension strength was 5/5.  X-rays showed significant AC joint arthrosis as well as significant glenohumeral arthrosis at the time of the examination.  

The diagnosis was severe degenerative arthrosis of the right shoulder post-traumatic in nature with status post putti-platt procedure with decreased arc of motion.  The examiner stated that the Veteran's range of motion was markedly limited.  It was additionally limited approximately 5 degrees in forward elevation abduction and 5 degrees of internal and external rotation secondary to repetitive motion and pain.  However, his range of motion was markedly limited by post operative changes from a putti-platt procedure which markedly limited internal rotation.  The arthrosis itself limited his shoulder abduction to less than 50 percent of the normal arc of motion, and he did not show evidence of rotator cuff arthopathy.  

VA outpatient treatment records show the Veteran was seen in August 2005.  He related that 3 weeks prior to examination, he slipped and fell on his right arm and his right shoulder had been hurting worse since that time.  He had limited range of motion since his shoulder surgery in 1979.  He related that his right shoulder was very painful, locked up on him, and he could hear it pop.  The pain was described as mostly in the shoulder blade and was worse when lying on the shoulder or moving his right arm.  He stated that he was taking Tramadol for pain, which did not help.  He took Ibuprofen in the past which was not helpful.  Physical examination revealed he had limited range of motion of the right shoulder, abduction was limited to only 10 degrees and he was unable to raise his arm.  He was prescribed Tylenol #3 for pain and informed to get x-rays and keep his follow-up appointment.  

X-ray examination was performed in August 2005.  The x-rays showed no evidence of recent fracture or dislocation.  Degenerative changes were present in the glenohumeral and AC joints.  There was no progression shown since 2002 x-rays.  

VA outpatient treatment records from September 2005 to January 2006 showed that the Veteran underwent physical therapy of the right shoulder.  In September 2005, the Veteran had difficulty dressing, sleeping on the affected side, and doing overhead work.  Range of motion was flexion of 100 degrees, abduction of 70 degrees, internal and external rotation were accomplished to 50 degrees each.  In October 2005, he reported that there was an initial small improvement in his right shoulder pain, however, there was no continued improvement.  His range of motion of the right shoulder had not improved.  In November 2005, there was tenderness on range of motion in all planes over the right shoulder as well as on AC joint palpation.  The assessment was degenerative joint disease of the right shoulder and early frozen shoulder.  He received a shot of cortisone and was told to continue with his stretching exercises.  He was hospitalized for other disabilities in January 2006 and neurological findings indicated that he had strong, equal hand grip, bilaterally.  

The Veteran underwent VA examination in March 2006.  The examiner noted that in February 2006, the Veteran had an injection in the glenohumeral joint by the pain doctors which helped his right shoulder somewhat.  He had undergone physical therapy and he was taking pain medications.  He reported pain and stiffness in the right upper extremity.  He stated any lifting was an aggravating factor.  He also reported numbness and tingling into his right hand fingers.  He stated that his right arm bothered him every day.  The flare-ups were noted to limit his motion.  He stated that he had to stop working because of his occupation, he could not use his right shoulder and he had a hard time compensating with his left shoulder because of pain and weakness in that shoulder.  

Physical examination of the right shoulder revealed a well-healed incision along the anterior deltopectoral region of the right shoulder region.  It was not tender to palpation.  He had passive range of motion from 0 to 50 degrees of forward flexion without pain and 50 to 80 forward flexion with pain.  He had shoulder abduction from 0 to 50 degrees with pain and with repetitive motion, he lost 10 degrees of shoulder abduction.  He could not internally rotate or get his hand to his bottom on the right side.  He was able to perform this function on the left side, which made it difficult for personal hygiene using the right upper extremity.  He had limited external rotation.  With his arm at his side, he was able to accomplish 5 degrees of external rotation.  With repetitive motion, he had no further loss of motion, but he had pain with any internal or external rotation of his right glenohumeral joint.  He also had pain with cross-arm abduction.  There was no crepitus.  There was no instability to the right glenohumeral joint.  He had muscle atrophy around the deltoid as well as the rotator cuff.  He had rotator cuff weakness, supraspinatus as well as subscapularis compared to the contralateral side.  X-ray findings showed degenerative changes of the right shoulder at the AC and glenohumeral joints with no change since 2005.   

The diagnoses were right shoulder dislocation, right shoulder anterior stabilization procedure, and right glenohumeral arthrosis, post traumatic.  The examiner stated that the Veteran had significant limitation of motion in the right glenohumeral joint which impaired his day-to-day activities.  Pain as well as weakness and lack of endurance following repetitive use limited his joint function.  All of these were said to have major functional impact with regard to his day to day function.  

The Veteran underwent a Travel Board hearing in October 2007.  He and his fiancée provided testimony.  He testified that he had no feeling and/or numbness in his pinky, ring, and middle fingers of his right hand.  He stated he had no grip strength in his right hand and the right hand frequently shook uncontrollably.  His fiancée testified that she was his caretaker and that he was unable to hold things in his right hand, put on his own socks, or tie his own shoelaces.  She further testified that she must help him bathe.  

The Veteran underwent VA examination in January 2009.  He complained of right shoulder pain all day, every day with an average intensity of 9/10.  He complained of decreased motion as well as decreased strength.  His ability to sleep was affected by weather changes and was a major aggravating factor.  He had difficulty doing overhead activity and had pain of 9/10 intensity.  He denied shoulder instability.  He related that he was disabled due to his right shoulder and multiple DVT and chronic back pain, for which he is not service-connected.  He stated he had difficulty with his activities of daily living from his shoulder as well as difficulty dressing himself and preparing meals.  He denied flare-ups.  He used no assistive device for the right shoulder.  

Physical examination of the right shoulder revealed abduction to 75 degrees, flexion to 80 degrees, all of which were with pain throughout, with pain more severe at the end of range.  He was able to do repetitive range of the right shoulder motion without change in his range of motion or level of pain.  Therefore, the range of motion measured above was not additionally limited following repetitive use on this examination.  He had positive impingement sign on the right shoulder.  There was crepitus of the right shoulder.  There was no joint warmth or swelling.  There was no instability noted on the examination, but it was difficult to evaluate for this because of his limited range of motion.  He had 4+/5 strength in the right supraspinatus muscles and diffuse tenderness at the shoulder which was severe over the AC joint and the subacromial bursa region.  Previous x-rays showed degenerative joint disease of the AC and glenohumeral joints.  The diagnoses were degenerative joint disease of the right shoulder AC and glenohumeral joints, chronic right shoulder instability, resolved after surgery, and right shoulder impingement syndrome.  The examiner indicated that the claims folder was not available for his review during the examination.  Two weeks later, an addendum was submitted and the examiner indicated that he had reviewed the claims folder and confirmed his diagnosis and findings to be correct.  

The Veteran underwent VA examination in October 2009.  The Veteran denied any difficulty in reference to his scars of the right shoulder as there was no recurrent skin ulceration or breakdown.  The scar of the right shoulder was occasionally tender to palpation but never exhibited any warmth, redness, drainage, or required antibiotic use due to concern of infection.  As to the right shoulder itself, he stated that he had pain all day, every day, of 10/10 intensity.  He stated he felt weaker in the right arm.  He complained of decrease in range of right shoulder motion.  His ability to sleep was affected, and he had significant pain with overhead activity.  He denied recurrent instability.  He had paresthesias in the ulnar distribution of the right hand.  He stated that he had been told this was secondary to his shoulder surgery.  He stated that he was disabled secondary to his many comorbidities, which include his right shoulder.  He stated that his right shoulder played a role in his inability to work, but was only one of his comorbidities which prevented him from working.  His activities of daily living were affected by his right shoulder as he had difficulty dressing himself.  He denied flare-ups or the use of assistive devices for his shoulder. 

Physical examination of the right shoulder showed a large scar over the anterior aspect of the glenohumeral joint which was a curved scar, 7 inches in length and 5 mm in width.  The scar was diffusely tender to palpation but otherwise had normal texture and was not adherent to underlying tissue.  The scar was superficial without any deep underlying tissue loss.  It was overall well healed and did not result in any limitation of motion or function or use of the right arm or shoulder because of the scar.  The scar was neither elevated or depressed, and appeared to be stable without any active inflammation, edema, or keloid formation.  There was no gross distortion, induration, or inflexibility caused by the scar.  

Range of motion of the right shoulder showed abduction to 90 degrees, flexion to 90 degrees, internal rotation 50 degrees, and external rotation to 60 degrees, all with pain throughout.  He was unable to repetitively range the right shoulder due to severe pain.  There was no more passive range of motion that he was able to do actively.  He had tenderness to palpation of the AC joint and the glenohumeral joint.  There was no shoulder joint warmth, redness, swelling, or crepitus.  He had 4+/5 strength in the right supraspinatus muscle.  He had normal stability in the right shoulder and a negative impingement sign.  He had a decrease in sensation in the right hand digits four through five, but motor strength was normal in the right hand and arm.  

The diagnoses were right shoulder dislocations, recurrent, resulting in chronic instability, resolved with surgery, degenerative joint disease of the AC joint, and degenerative joint disease of the glenohumeral joint.  The examiner indicated that the Veteran had paresthesias and sensory abnormalities related to neurologic involvement from his service-connected right shoulder but no motor involvement or muscle group involvement from a neurological standpoint.  The scar was also described as large and very noticeable, but did not appear to be severe in terms of recurrent infections or limitation of the right shoulder joint itself.  The examiner stated that the significant limitation that the Veteran experienced in the right shoulder was not related to the superficial scar but to the underlying arthritis and history of recurrent dislocations.  

VA outpatient treatment records from January 2006 to February 2010 showed the Veteran was seen for physical therapy of the right shoulder and injections of the right shoulder when seen in the pain clinic.  

The Veteran underwent a VA examination in October 2010.  He related pain on a daily basis which interferes with his sleeping.  It was associated with instability and overhead activity.  It was noted that he took Tylenol for his right shoulder pain.  He stopped working common labor in 2003 because of his right shoulder.  He was no longer able to use a shovel or hammer.  He had to give up sports and he experienced flare-ups which were activity and weather related.  

Physical examination revealed range of motion of abduction of 120 degrees, flexion of 120 degrees, external rotation of 30 degrees, and internal rotation  of 90 degrees.  Motion was accompanied by end of range pain, but was not additionally limited by repetitive use during this examination.  Impingement testing was abnormal at 45 degrees.  The shoulder was stable.  Supraspinatus strength appeared normal.  He was able to scratch the back of his head but not able to scratch his back.  MRI of the right shoulder showed degenerative joint disease at the AC and glenohumeral areas along with tendinosis and thinning of the distal supra and infraspinatus tendons.  The diagnosis was degenerative joint disease, impingement syndrome, and rotator cuff tendinosis of the right shoulder.  

The Veteran underwent a VA examination in January 2012.  Physical examination revealed the Veteran was able to use his right upper extremity to open and close doors as well as shake hands without any symptomatology.  The right shoulder indicated mild crepitus with passive range of motion.  There was mild right subacromial bursitis to palpation and the supraspinatus tendon probably had calcific tendinitis from the passive range of motion test.  There was a 2:1 glenohumeral ratio on passive range of motion.  The AC joint was nontender to palpation.  The bilateral upper extremities did not indicate intrinsic atrophy.  The sensory examination of the upper extremities was normal to vibration.  Deep tendon reflexes were 1+ and symmetrical in the bilateral upper extremity brachioradialis.  The diagnoses were status post putti-platt repair of the right shoulder, status post right shoulder injury, and ulnar nerve entrapment syndrome by history, major.  The examiner indicated that in view of the above history, physical examination, and documentation in recent medical records, it was his opinion that the Veteran's arthropathy with nerve entrapment of the right shoulder was a moderate to severe impairment for any gainful employment.  The level of severity was moderate to severe disability.  

Based on the evidence of record, and even with full consideration of his complaints of pain and functional loss, the Veteran's post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major) were productive of limitation of motion to no more than midway between side and shoulder level.  This warrants no more than the already existing 30 percent rating for a major extremity.  More limited motion is simply not shown.  

The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that he has exhibited complaints of pain every day, all day.  The June 2011 VA examination indicated that the Veteran experienced pain throughout the motion of his shoulder.  During his November 2004 VA examination, his range of motion was additionally limited 5 degrees due to repetitive motion and pain.  This only limited forward elevation abduction from 75 degrees to 70 degrees.  During his March 2006 VA examination, forward flexion was accomplished to 50 degrees without pain, and from 50 degrees to 80 degrees, with pain.  These findings still are no more than midway between the side and shoulder level, which warrant no more than 30 percent for a major extremity.  

The Board is cognizant that his January 2009 VA examination indicated that flexion was to 80 degrees and abduction was to 75 degrees, all with pain throughout, with pain more severe at the end of range.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  

On one occasion, in August 2005, abduction was limited after a fall to only 10 degrees and he was unable to raise his arm.  However, in a few weeks in September 2005, abduction was accomplished to 70 degrees with flexion accomplished to 100 degrees.  It is clear that except for on that one occasion, the Veteran's limitation of motion findings do not readily support the findings of a 40 percent rating which requires limitation of motion to 25 degrees from the side of a major extremity.  

The Board has also considered the applicability of other potential diagnostic codes.  

Other orthopedic diagnostic codes pertaining to the right shoulder have also been considered.  The medical evidence does not show any loss of the humerus head, nonunion of the humerus, or fibrous union to support a higher rating under Diagnostic Code 5202.  There is also no basis for assigning a higher rating on ankylosis of the right scapulohumeral articulation under Diagnostic Code 5200.  The Board recognizes that early frozen shoulder was identified in November 2005.  However, the fact remains that the Veteran, at the present time, retains some range of motion of the right shoulder.  

Consideration has also been given to whether a higher rating could be assigned for a disability of the affected muscle group.  The October 2009 VA examination suggested that there was some involvement of the supraspinatus muscle.  However, the examiner later stated that there was identifiable muscle group involvement with respect the Veteran's right shoulder disability.  Nevertheless, assuming arguendo that the Veteran's right shoulder disability has caused an injury to the surpaspinatus muscle, and that one considers the description of the Veteran's right shoulder disability as being moderately severe, the Board notes that moderately severe impairment of Muscle Group IV (intrinsic muscle of shoulder girdle (supraspinatus)) of the dominant (major) arm only results in a 20 percent rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5304.  A higher rating based on a muscle injury, if one exists, would not result in a higher rating.   

The Board has also considered the applicability of separate ratings in addition to the present rating.  It was noted that the Veteran had a scar of the right shoulder.  The Board may consider whether a separate rating is warranted under the skin code for scars.  The Board acknowledges that the Veteran may be entitled to ratings under scar codes, as long as there is no overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  Although the Veteran has a surgical scar which is approximately 11 inches long over the anterior chest wall to the AC joint, it is well-healed, not elevated or depressed, not deep, nor with underlying tissue damage.  On one occasion in October 2009, the Veteran's well-healed scar was described as large and diffusely tender, but the examiner clearly indicated that the significant limitation was not related to the superficial scar but to the underlying arthritis and the history of prior recurrent dislocations.  Given the totality of the evidence, to include the multiple instances where the scar was found to be essentially asymptomatic, the Board finds the October 2009 finding to be an outlier and not a true indication that the Veteran's shoulder scar results in any residual disability.  Therefore, while the Veteran does have scarring, it is not indicative a separate compensable rating in this regard.   

The Veteran has also been diagnosed with ulnar nerve entrapment syndrome which could warrant a separate evaluation for his service-connected residuals of the right shoulder injury.  See Esteban.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2011). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124  (2011).

Under Diagnostic Code 8516, a 10 percent evaluation is warranted for mild incomplete paralysis of the ulnar nerve of the major upper extremity.  A 30 percent evaluation requires moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 40 percent evaluation requires severe incomplete paralysis of the major upper extremity.  A 60 percent evaluation requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakened of wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a  (2011).  

In this case, the Veteran's representative indicated at an October 2007 Travel Board hearing that the RO failed to properly consider the neurological aspects of the Veteran's right extremity disability.  The Veteran testified of having no feeling and/or numbness in his pinky, ring, and middle fingers of the right hand.  He stated he had no grip strength in the right hand and that his right hand shook uncontrollably.  His fiancée testified that because of his inability to hold things in his right hand, she had to put on his socks, tie his shoelaces, and help him bathe.  

The Veteran's representative has indicated that the Veteran's disability is more severe due to his right ulnar nerve entrapment syndrome.   The evidence of record shows that his finger flexion and extension of the right hand have been found to be 4+/5 and 5/5.  His October 2009 VA examination indicated a decrease in sensation of the right hand digits four and five, but he had normal strength in the right hand and arm.  The examiner indicated that he had paresthesias and sensory abnormalities related to his service-connected right shoulder, but no motor involvement or muscle group involvement from a neurological standpoint.  His most recent examination in 2012 showed he was able to use his right extremity to open and close doors, and shake hands without any symptomatology.  There was no atrophy in the upper extremities and they were normal to vibration.  Deep tendon reflexes were 1+ and symmetrical to both upper extremity brachioradialis.  Given the fact that the Veteran experienced slightly diminished reflexes in both upper extremities, there is little to suggest that the Veteran experiences any neurological deficits related to his right shoulder disability other than his subjective complaints.  Thus, while the examiner described the Veteran's overall level of disability as moderate to severe, the medical evidence of record shows no more than mild disablement due to ulnar nerve entrapment syndrome.  Therefore, a 10 percent compensable rating, and no more, is warranted for the Veteran's right ulnar nerve entrapment syndrome.  

The Board has considered the Veteran's statements that his post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major) disability is worse.  He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major), disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major)disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major) disability was applied to the applicable rating criteria and case law.  The Board fully explained why a higher rating was not warranted for his right shoulder injury with traumatic arthritis and why his ulnar nerve entrapment only warranted a 10 percent separate rating.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis and ulnar nerve entrapment syndrome (major) disability includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for this disability is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 30 percent for post operative residuals, putti-platt repair, right shoulder injury with traumatic arthritis (major) is denied.  

Entitlement to a separate 10 percent rating, and no more, for ulnar nerve entrapment syndrome (major), is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran specifically raised the claim of entitlement to TDIU, which was denied by rating decision of September 2006.  The Veteran did not appeal the decision and it became final.  However, by virtue of this decision, the rating assigned to the Veteran's right shoulder disability has changed.  The Veteran has also consistently argues that his unemployment is due in whole or in part to his right shoulder disability.  Consideration of the issue of a TDIU is thereby warranted.  

Accordingly, the case is REMANDED for the following action: 

1. Review the claims file and ensure that all notification and development action, required by the VCAA is completed. In particular, the RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU.

2. Thereafter, and following any additional development deemed warranted, adjudicate the issue of entitlement to a TDIU.  The RO/AMC must consider whether the Veteran's claim for a TDIU warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for assignment of an extraschedular rating. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


